
	

114 HR 4321 IH: Separation of Powers Restoration and Second Amendment Protection Act
U.S. House of Representatives
2016-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4321
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2016
			Mr. Stutzman (for himself, Mr. Boustany, Mr. Brady of Texas, Mr. Carter of Georgia, Mr. Culberson, Mr. Gosar, Mr. Guinta, Mr. Huelskamp, Mr. Flores, Mr. Loudermilk, Mr. Fincher, Mr. Jody B. Hice of Georgia, Mr. LaMalfa, Mr. Ratcliffe, Mr. Schweikert, Mr. Zinke, Mr. Bridenstine, Mr. Franks of Arizona, Mr. Joyce, Mr. Tom Price of Georgia, Mr. Brooks of Alabama, Mr. Byrne, Mr. Conaway, Mr. Johnson of Ohio, Mr. Grothman, Mr. Newhouse, Mr. Cole, Mr. Burgess, Mr. Palazzo, Mr. Palmer, Mr. Miller of Florida, Mr. Westerman, Mr. Rouzer, Mr. Rogers of Alabama, Mr. Sessions, Mr. Mullin, Mr. Walker, Mr. Babin, Mrs. Blackburn, Mr. Poe of Texas, Mr. Aderholt, Mr. Weber of Texas, Mr. Shimkus, Mr. Duncan of Tennessee, Mr. Graves of Missouri, Mrs. Lummis, Mr. Bucshon, Mr. Lucas, Mr. Barton, Mrs. Walorski, Mr. Collins of New York, Mr. Harper, Mr. Hultgren, Mr. Gibbs, Mr. Rooney of Florida, Mr. Lamborn, Mr. Chabot, Mr. Walberg, Mr. Labrador, Mr. Wilson of South Carolina, Mr. Benishek, Mr. Abraham, and Mr. Latta) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide that any executive action that infringes on the powers and duties of Congress under
			 section 8 of article I of the Constitution of the United States or on the
			 Second Amendment to the Constitution of the United States has no force or
			 effect, and to prohibit the use of funds for certain purposes.
	
	
 1.Short titleThis Act may be cited as the Separation of Powers Restoration and Second Amendment Protection Act. 2.Sense of CongressIt is the sense of Congress that any executive action issued by the President before, on, or after the date of enactment of this Act that infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States, or that would require the expenditure of Federal funds not specifically appropriated for the purpose of the executive action, is advisory only and has no force or effect unless enacted as law.
 3.Definition of executive actionIn this Act, the term executive action includes an Executive order, memoranda, proclamation, or signing statement. 4.Vitiation of effect of executive actionAny existing or proposed executive action that infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States shall have no force or effect.
 5.Prohibition against use of funds for certain purposesNo funds appropriated pursuant to any provision of law may be used to promulgate or enforce any executive action that infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States.
 6.Standing to challenge executive actionA civil action may be brought in an appropriate district court of the United States to challenge the validity of any executive action which infringes on the powers and duties of Congress under section 8 of article I of the Constitution of the United States or the Second Amendment to the Constitution of the United States by the following persons:
 (1)Congress and its membersAny Member of the House of Representatives or the Senate, or either or both chambers acting pursuant to vote, if the challenged executive action—
 (A)infringes on the powers and duties of Congress under article I, section 8 of the Constitution of the United States; or
 (B)violates the Second Amendment to the Constitution of the United States. (2)State and local governmentsThe highest governmental official of any State, commonwealth, district, territory, or possession of the United States, or any political subdivision thereof, or the designee of such person, if the challenged executive action infringes on a power of such State or on a power afforded to such commonwealth, district, territory, or possession under any congressional enactment or relevant treaty of the United States.
 (3)Aggrieved personsAny person aggrieved of the challenged executive action with respect to a liberty or property interest adversely affected directly by the executive action.
			
